Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation " the second end of the tension."   There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuechtling (9148999).

[AltContent: textbox (Rotatable component)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Float arms)][AltContent: arrow]
    PNG
    media_image1.png
    449
    733
    media_image1.png
    Greyscale



[AltContent: textbox (Pivot pin: pivotal 2nd end of the tensioner)][AltContent: textbox (1st end of the tensioner)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    387
    752
    media_image2.png
    Greyscale

“(13) The FIG. 2 embodiment presents a detailed view of the partially exposed region of the header according to FIG. 1 in order to more clearly show the arrangement of the supporting arms 15 on the profiled element 13 of the main frame 2. Each supporting arm 15 is disposed on the profiled element 13 by one support 16. A plurality of supports 16 is distributed, with separation therebetween, across the width of the particular side section 4. The supports 16 accommodate the particular supporting arm 15 and a continuous shaft 17. The shaft extends parallel to the profiled element 13 and is rotatably supported in the supports 16. The shaft 17 extends substantially across the entire width of the side part 4. Above the shaft 17, the supporting arm 15 is supported at the support 16 in a manner permitting swivelling about a first rotational axis 20, which extends axially parallel to the profiled element 13.”

“(21) The piston 28 is pivotably connected at a pivot axis 35 on the inner side of the supporting arm 15. The pressure applied by the lifting cylinder 27 is changeable. More particularly, the pressure can be increased to the extent that the supporting arm 15 is near rigidly positioned relative to the main frame 2, thereby enabling the header 1 to operate in an operating mode for harvesting grain, for instance. The lifting cylinder 27 is pivotably connected at the pivot axis 35 in the interior of the supporting arm 15 approximately in the direct vicinity of the second rotational axis 21, thereby ensuring that the lifting cylinder 27 transfers the least amount of torque possible to the supporting arm 15 when this supporting arm swivels about the first rotational axis 20.”

1. (Currently Amended) A harvester header comprising: 
a frame (fig 1); 
a plurality of float arms pivotably coupled to the frame (supporting arms 15); 
a knife coupled to distal ends of the float arms (finger bar cutter 6; fig 2); and 
a locking system moveable between a flexible configuration in which at least one of the float arms is pivotable relative to the frame and a rigid configuration in which the at least one float arms is pivotably fixed relative to the frame (intended use / capability of a blocked / locked mode and a float/flex mode are taught in col. 2, 10-47), 
the locking system comprising: 
a rotatable component rotatably coupled to the frame (see quote above; includes any of the shaft/pin/bolt 17, 24 and/or 25); and 
a tensioner (resilient means or cylinder actuator 27) comprising: 
a first end pivotably coupled to the rotatable component (marked up); and 
a second end pivotably coupled to a float arm of the plurality of float arms (marked up);  
the rotatable component rotatable in a first direction to pivotably fix the float arm relative to the frame when the locking system is moved into a rigid configuration and the rotatable component rotatable in a second direction, opposite the first direction, to permit pivotable movement of the float arm relative to the frame (intended use / capability is taught above, arm in rigid and float/flexible modes or configurations, thus the same mode for the knife/cutter bar 6).  


2. (Original) The harvester header of claim 1, wherein the knife is flexible when the locking system is in flexible configuration and wherein knife is rigid when the locking system is in the rigid configuration (already addressed above).  

3. (Original) The harvester header of claim 1, wherein rotation of the rotatable component to pivotably fix the float arm relative to the frame comprises rotation of the rotatable component to pivot the float arm into abutting contact with the frame (within the capability to abut the frame when fixed in rotation).  

4. (Original) The harvester header of claim 1, wherein the frame comprises a plurality of laterally arranged mounting brackets and a laterally extending beam connected to the plurality of mounting brackets, one of the plurality of float arms pivotably connected to one of the plurality of mounting brackets (fig 5a, beam 13 / shaft 17).  

5. (Original) The harvester header of claim 4, wherein the float arm comprises a first side, a second side, and a third side connecting the first side and the second side, and wherein the third side is in abutting contact with the laterally extending beam when the locking system is in the rigid configuration (fig 5a).  

6. (Currently Amended) The harvester header of claim 1, wherein the tensioner further comprises a shaft that is pivotably coupled to the rotatable component and pivotably coupled to the float arm of the plurality of float arms (fig 4).  

7. (Currently Amended) The harvester header of claim 6, wherein the shaft is pivotably coupled to the rotatable component by a link (such as, but not limited to: 1st & 2nd links: 21a, 29).  

8. (Currently Amended) The harvester header of claim 6, wherein the second end of the tension[er] is pivotably coupled to the float arm of the plurality of float arms with a pin, wherein the pin comprises a bore, and wherein the shaft extends through the bore of the pin (marked up).  

9. (Original) The harvester header of claim 1, wherein the locking system further comprises a linkage that pivotably couples the tensioner to the rotatable component (already addressed in cl. 7).  

10. (Original) The harvester header of claim 9, wherein the linkage comprises: a first link attached to the rotatable component; and a second link pivotably coupled to the first link and the first end of the tensioner (addressed in cl. 7; coupled pivotably see fig 4).  

11. (Original) The harvester header of claim 10, wherein the rotatable component is rotatable about a centerline of the rotatable component (fig 4).  
12. (Currently Amended) The harvester header of claim 11, wherein movement of the locking system into the rigid configuration comprises rotation of the rotatable component about the centerline to bring a centerline of the tensioner into alignment with the centerline of the rotatable component (fig 4).  

13. (Currently Amended) The harvester header of claim 10, wherein the tensioner further comprises: 
a shaft pivotably coupled to the second link (such as, but not limited to, there is a pivotal coupling between the link 25 and cylinder shaft 29).  

14. (Currently Amended) The harvester header of claim 1, wherein the tensioner is preloaded (as taught above, the actuator can be preloaded, for example into the rigid mode or flexible / float mode).
  
The following are already addressed for a plurality of arms, therefore it also meets the a broader “a float arm”:


15. (Currently Amended) A method of actuating a float arm of a harvester header between a flexible configuration in which a knife of the harvester header is able to flex along a length thereof and a rigid configuration in which the knife is prevented from flexing along the length thereof, the method comprising: rotating a rotatable component that laterally extends along a length of a harvester header about a centerline of the rotatable component, a float arm of the harvester header pivotably coupled to the rotatable component; and one of retracting a first shaft in a first direction in response to rotation of the rotatable component in a first rotational direction, the retraction of the first shaft in the first direction pivoting the float arm into abutting contact with a portion of a frame of the harvester header in response to rotation of the rotatable component in the first rotational direction or extending the first shaft in a second direction, opposite the first direction, in response to rotation of the rotatable component in a second rotational direction, opposite the first rotational direction, the extension of the first shaft in the second direction pivoting the float arm away from abutting contact with the portion of the frame of the harvester header in response to rotation of the rotatable component in a second rotational direction.  
16. (Currently Amended) The method of claim 15, further comprising, when retracting the first shaft in the first direction in response to rotation of the rotatable component in the first rotational direction, pivoting the first shaft to cause a centerline of the shaft to intersect with the centerline of the rotatable component.  
17. (Original) The method of claim 15, wherein the rotatable component is pivotably coupled to the shaft via a linkage.  
18. (Currently Amended) The method of claim 17, wherein the first shaft is preloaded.  
19. (Currently Amended) The method of claim 15, further comprising limiting an amount of pivoting of the float arm away from abutting contact with the portion of the frame of the harvester header.  
20. (Currently Amended) The method of claim 19, wherein limiting an amount of pivoting of the float arm away from abutting contact with the portion of the frame of the harvester header comprises contacting a second shaft extending through a slot formed in the float arm with an end of the slot (shown in figs 2-5a).

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al (11382262, filed 1/2020).

Prima Facie Case: The patent office has the initial burden of presenting a prima facie case of invalidity. A prima facie case is adequately articulated by notifying the applicant of the reasons for its rejections so long as the explanation is not "so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection." Chester v. Miller, 906 F.2d 1574 (Fed. Cir. 1990). This requirement comes straight from Section 132 of the Patent Act. 35 U.S.C. §132(a). 

There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. "[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence." Chester, 906 F.2d at 1578
[AltContent: textbox (Locking system)][AltContent: arrow][AltContent: arrow][AltContent: textbox (One of the rotatable component)][AltContent: arrow][AltContent: arrow][AltContent: textbox (tensioner)][AltContent: textbox (Cutter bar support arm)][AltContent: arrow]
    PNG
    media_image3.png
    505
    609
    media_image3.png
    Greyscale


Thomas teaches, col. 7-11, the claimed invention above, locked & unlocked configurations:

“(6) In accordance with an exemplary embodiment, the subject application provides a header for an agricultural harvester. The header includes a frame, a cutterbar assembly, a lockout linkage assembly, and a cutterbar lockout adjustment mechanism. The cutterbar assembly includes a flex arm and a cutterbar connected to the flex arm at a distal end of the flex arm. The cutterbar assembly is pivotably connected to the frame at a proximal end of the cutterbar assembly. The header further includes a lockout linkage assembly connecting the frame to the proximal end of the flex arm, wherein the lockout linkage assembly cooperates with the frame and cutterbar assembly to define a range of angular movement of the cutterbar assembly and a range of generally vertical movement of the cutterbar between a lowered position and a raised position. The cutterbar lockout adjustment mechanism has a flex mode, wherein the cutterbar assembly can move freely between the lowered and raised positions and a rigid mode, wherein the cutterbar assembly may be locked in the raised position. The cutterbar lockout adjustment mechanism can be set in flex mode or rigid mode independent of the position of the cutterbar assembly.”
 






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Klotzbach et al (2010/0083629, cited by applicant) teaches in figs 4-6, the tensioner & the rotatable component as claimed for a lockout cutter bar support arm

Noll et al (2021/0185775, filed 12/2019) teaches in fig 8, the tensioner & the rotatable component as claimed for a lockout cutter bar support arm.

Coers et al (7805921) teaches a tensioner (cylinder 50) pivotally coupled to a rotatable component to fix or permit pivotable movement of the float arm (28) relative to the frame (20).

“(14) Float arms 28 may be pivoted at their connection locations with a respective frame 26. A float cylinder 50 coupled between a respective frame 26 and float arm 28 may be used for raising or lowering the outboard end of float arm(s) 28 at the leading edge of cutting platform 12. Each float cylinder 50 may also be placed in a "float" position allowing the connected float arm 28 to generally follow the ground contour during operation. More particularly, each float cylinder 50 is fluidly connected with an accumulator 52 carried by a platform section 16, 18 or 20. Accumulator 52 allows fluid to flow to and from attached float cylinders 50 such that no pressure build-up occurs. In this manner, the rams associated with each float cylinder 50 are free to move back and forth longitudinally, thereby allowing float arms 28 to follow the ground contour. When not in a float mode, float cylinders 50 can be actuated to move float arms 28 in an upward or downward direction. In the embodiment shown, each float cylinder 50 is a hydraulic cylinder, but could possibly be configured as a gas cylinder for a particular application.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/ARPAD FABIAN-KOVÁCS/Primary Examiner, Art Unit 3671